Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 1 of 14 PageID #: 1




  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF RHODE ISLAND

  KENT GRIFFEE
               VS
  DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
  TRUSTEE RALI 2007-QS, ALIAS
  DEUTSCHE BANK TRUST COMPANY AMERICAS AS
  TRUSTEE FOR RESIDENTIAL ACCREDIT LOANS, INC,
  MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES,
  SERIES 2006-QS18

                                   COMPLAINT


        Plaintiff, by his attorney, complains of Defendants as follows:

        1.     Plaintiff is a resident of the State of Rhode Island with an
  address of 178 Progress Avenue, Providence, Rhode Island. He has an
  ownership interest in said real estate located at 178 Progress Avenue,
  Providence, Rhode Island.

        2.     Plaintiff executed a mortgage to National City Mortgage, A
  Division of National City Bank on August 21, 2006. A copy is attached as
  Exhibit A.

         3.    Defendant, Deutsche Bank Trust Company Americas as trustee
  RALI 2006-QS18 (“Deutsche Bank”) claims to have been assigned
  Plaintiff’s mortgage. However , there is no entity with this name. A copy of
  this purported assignment is attached as Exhibit B. Deutsche Bank is a Bank
  incorporated in the State of New York. The amount in controversy is more
  than $75,000.00 and this Court has diversity jurisdiction.

        4.     PNC Bank, N.A. dba PNC Mortgage (“PNC”) is a National
  Bank and operates as a debt collector, collecting debts on behalf of
  purported creditors and asserts that it is the loan servicer for the Plaintiff’s
  mortgage



                                          1
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 2 of 14 PageID #: 2




         5.    Bendett & McHugh, P.C. (“Bendett”) on July 16, 2019, has
  scheduled a foreclosure sale for his home on September 13, 2019 at 1:00 PM
  as indicated by Exhibit C, solely on behalf of Deutsche Bank Trust
  Company Americas, as Trustee for Residential Accredit Loans, Inc..
  Mortgage Asset-Backed Pass Through Certificates, Series 2006-QS18.

        6.    This purported trust does not exist and has never been assigned
  the mortgage.

         7.   There is no trust with the name of Residential Accredit Loans,
  Inc.. Mortgage Asset-Backed Pass Through Certificates, Series 2006-QS18.

        8.     There is an entity known as RALI Series 2006-QS18 Trust.

        9.      A copy of a Form 8-K Securities and Exchange Commission
  (“SEC”) filing for this actual trust is attached as Exhibit D along with other
  Documents filed with the SEC attached as Exhibits D-1 and D-2 which
  indicate the actual name of this trust.

        10. Through his attorney on July 30, 2019, a Request for
  Information was mailed to PNC Mortgage requesting the owner of the
  mortgage loan and mortgage note. A copy of this Request for Information is
  attached as Exhibit E.

        11.    Through his attorney on July 30, 2019, a Truth In Lending
  Request for the Identity of the owner of the mortgage loan and note was
  mailed to PNC Mortgage. A copy of this Truth in Lending request is
  attached as Exhibit F.

        12. On August 9, 2019, pursuant to its obligations under the Real
  Estate Settlement and Procedures Act, Regulation X and the Truth in
  Lending Act, PNC identified the owner of Plaintiff’s mortgage loan as PHH
  Mortgage Corporation, successor by merger to Ocwen Loan Servicing, LLC.
  A copy of this letter is attached as Exhibit G.

                            COUNT I

               BREACH OF CONTRACT AND BREACH OF THE
               COVENANT OF GOOD FAITH AND DEALING


                                         2
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 3 of 14 PageID #: 3




        13.   Paragraphs 1-12 are incorporated by reference.

         14. Neither PHH, Ocwen, PNC nor Deutsche Bank have sent
  Plaintiff a notice pursuant to the provisions of paragraph 22 of the mortgage
  and have not accelerated the note. Plaintiff has never been sent a default
  notice, compliant with paragraph 22, from the owner of the note or mortgage
  or any entity acting on its behalf. Before an acceleration of the loan was
  declared, the Lender or an agent acting on its behalf was required to send
  Plaintiff a notice to his home address which specified:

        a.    the default;

        b.    the action required to cure the default, stating a date, not less
              than 30 days from the date the default must be cured;

        c.    that failure to cure the default on or before the date specified in
              the Notice may result in the acceleration and sale of our home

        d.    the right to bring a court action to asset the non-existence of a
              default of Borrower to acceleration and sale.

        15. Paragraph 22 of the mortgage, which contains conditions for
  the exercise of the statutory power of sale, reads as follows:

         Acceleration; Remedies. Lender shall give notice to Borrower
  prior to acceleration following Borrower’s breach of any covenant or
  agreement in this Security Instrument (but not prior to acceleration
  under Section 18 unless Applicable Law provides otherwise). The notice
  shall specify: (a) the default; (b) the action required to cure the default;
  (c) a date, not less than 30 days from the date the notice is given to
  Borrower, by which the default must be cured; and (d) that failure to
  cure the default on or before the date specified in the notice may result
  in acceleration of the sums secured by this Security Instrument and sale
  of the Property. The notice shall further inform Borrower of the right to
  reinstate after acceleration and the right to bring a court action to
  assert the non-existence of a default or any other defense of Borrower to
  acceleration and sale. If the default is not cured on or before the date
  specified in the notice, Lender at its option may require immediate
  payment in full of all sums secured by this Security Instrument without
  further demand and may invoke the STATUTORY POWER OF SALE
                                        3
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 4 of 14 PageID #: 4




  and any other remedies permitted by Applicable Law. Lender shall be
  entitled to collect all expenses incurred in pursuing the remedies
  provided in this Section 22, including, but not limited to, reasonable
  attorneys’ fees and costs of title evidence.

         If Lender invokes the STATUTORY POWER OF SALE, Lender
  shall mail a copy of a notice of sale to Borrower as provided in Section
  15. Lender shall publish the notice of sale, and the Property shall be
  sold in the manner prescribed by Applicable Law. Lender or its
  designee may purchase the Property at any sale. The proceeds of the
  sale shall be applied in the following order: (a) to all expenses of the
  sale, including, but not limited to, reasonable attorneys’ fees; (b) to all
  sums secured by this Security Instrument; and (c) any excess to the
  person or persons legally entitled to it.

         16. The provisions in paragraph 22 of the mortgage were a
  condition precedent to the exercise of the power of sale of the mortgage.
  There was no compliance with the terms of the mortgage to exercise the
  statutory power of sale as indicated above.

         17. Any attempted exercise of the statutory power of sale to
  Plaintiff will be defective because a default notice and a valid acceleration
  notice were never sent as required by paragraph 22 of the mortgage.

         18.    PNC mailed Plaintiff a letter dated December 6, 2011, which
  it claimed to be a default notice. A copy is attached as Exhibit H.

        19.    This letter did not comply with Paragraph 22 of the mortgage.

       20. Paragraph 22 (c) of the mortgage required a default notice
  which specified:
       (c) a date, not less than 30 days from the date the notice is given to
  Borrower, by which the default must be cured

        21.    However this letter did not specify a particular date for the cure
  date. Instead it stated:

        You may correct your default by paying $7,256.96 in certified funds
  on or before January 20, 2012, 1/1/2012 payment and applicable late
  charges, property inspection fees and non-sufficient funds fees.
                                         4
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 5 of 14 PageID #: 5




         22. This letter thus was not consistent with the terms of the
  mortgage and did not accurately state the arrearage at this time. The initial
  monthly payment under the terms of this mortgage was $2430.55, which
  increased due to escrow changes. However on December 6, 2011 he was
  only in arrears for the November, 2011 payment, which was not $7256.96.
  He does not have the exact amount. However it was less than $2500.00 for
  the November payment and less than $2500.00 for the December 1, 2011
  payment, which was not past due on December 6, 2011.

         23. The mortgage in paragraph 22(c) specifically states that a
  specific date must be provided, not a date on or before another date.

        24. As a result there was no strict compliance with the terms of the
  mortgage due to the fact that the letter, deceptively and not in strict
  compliance with the terms of the mortgage, falsely stated that he was
  required to cure the default within thirty days of the date of the letter, which
  was not in strict compliance with the terms of the mortgage.

       25. The letter deceptively indicated to him that an nonspecific
  amount to cure the default must be received in certified funds.

         26. The mortgage did not require that he was required to pay any
  arrearage by certified fund.

        27. The only provisions of the mortgage which required payment
  by certified funds was paragraph 1.

        28.    Paragraph 1 of the mortgage stated:

  In the event that any check or other instrument was returned to Lender
  unpaid, Lender may require that any or all subsequent payments due under
  the Note and this Security Instrument be made in one or more of the
  following forms, as selected by Lender:
  (a) cash;(b) money order;(c) certified check, bank check, treasurer’s check,
  provided any such check is drawn upon and institution whose deposits are
  insured by a federal agency, instrumentality, or entity; or (d) Electronic
  Funds Transfer.



                                          5
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 6 of 14 PageID #: 6




        29. Plaintiff never provided any lender or mortgagee or loan
  servicer a check with insufficient funds to pay the mortgage, which was
  returned unpaid.

         30. Plaintiff was never advised by any lender or mortgagee or loan
  servicer that a check had been returned for nonpayment and that as a result
  all payments had to be paid by (a) cash;(b) money order;(c) certified check,
  bank check, treasurer’s check, provided any such check is drawn upon and
  institution whose deposits are insured by a federal agency, instrumentality,
  or entity; or (d) Electronic Funds Transfer.

         31. Despite the fact that he never provided a payment check with
  insufficient funds, which was returned unpaid, the letter deceptively advised
  him that the only way to cure the purported default was by certified funds.

         32. This letter deceptively and falsely imposed an additional
  condition on the requirements to cure any arrearage, namely payment by
  certified funds to pay to PNC.

          33. This additional deceptive and falsely stated condition did not
  strictly comply with the terms of the mortgage.

       34. In fact, no language in the terms of the mortgage required
  payment of the arrearage by certified funds

         35. For this additional reason, this letter did not strictly comply
  with the terms of the mortgage.

        36. This letter did not specify a specific and accurate amount which
  had to be cured on a particular date.

         37. The amount stated as $7,256.96 was not an accurate amount of
  the purported default as indicated previously. This included the December,
  2011 payment which was not yet due to the grace period in the mortgage and
  the January 2012 payment which was not a portion of the arrearage, as it had
  not yet come due.

         38. The contractual language in the mortgage required thirty days
  to cure after notice was properly given to him to cure the amount in default.


                                        6
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 7 of 14 PageID #: 7




         39. The deceptive inclusion of additional unspecified and
  indeterminate amounts did not provide him the thirty days required to cure
  these amounts under the terms of the mortgage.

        40. Plaintiff reasonably expected that under the mortgage
  documents that he was entitled to a default letter pursuant to the terms of the
  mortgage, which would declare a certain amount in default and that he be
  provided at least thirty days to cure this specific amount.

         41. The additional deceptive language, which created the obligation
  to pay additional amounts determined by PNC in its letter did not comply
  with the terms of the mortgage at all.

          42.   The additional deceptive language, which created the
  obligation to pay additional amounts determined by PNC in its letter did not
  strictly comply with the terms of the mortgage.

         43. PNC’s inclusion of deceptive terms not permitted by the terms
  of the mortgage in a default letter rendered this letter invalid.

        44. As a result the Defendant was not authorized to accelerate the
  mortgage loan and was not authorized to exercise the statutory power of
  sale.

        45. The letter advised him that he had a right to reinstate after
  acceleration.

         46. As indicated above, it deceptively advised him how to reinstate
  the loan by contacting PNC at 1-800-523-8654 and to make a payment by
  certified funds.

        47. However when this information was given, the letter
  deceptively did not advise him that the right to reinstate the mortgage loan
  would expire five days before the sale date.

         48. The deceptive nature of this letter by not advising him of the
  limitations on the right to reinstate did not strictly comply with the terms of
  the mortgage and as a result was defective, which precluded the exercise of
  the statutory power of sale.


                                         7
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 8 of 14 PageID #: 8




        49. The mortgage was drafted by National City Mortgage, N.A., the
  originator of the mortgage loan, with no input from Plaintiff as to its terms.

         50.   The letter also stated:

         Q4. What should I do if I do not have all the past due amount that is
  required?
         Answer: PNC Mortgage has several options that may be available to
  assist you. Please call us at
         1-800-523-8654 to talk with a representative about the available
  options.

        51. Due to this failure to comply with the terms of the mortgage
  no entity was contractually authorized to exercise the statutory power of sale
  and foreclose on the Plaintiff’s property.

         52. The actions of Deutsche Bank constituted a breach of contract,
  resulting in damages to the Plaintiff who hired an attorney to commence this
  case.

         53. The mortgage contract between Plaintiff and the mortgagee and
  its successor or assignee contained an implied covenant of good faith and
  dealing between the parties so that the contractual obligation of the contract
  might be achieved.

         54. Deutsche Bank violated the covenant of good faith and dealing
  by scheduling a foreclosure sale in violation of the terms of the mortgage by
  seeking to exercise the statutory power of sale without the lender having first
  sent a default notice to the Plaintiff, which contained language required by
  the terms of the mortgage.

        55. The failure to send an accurate default letter pursuant to the
  terms of the mortgage and then mailing a Notice of Sale were actions taken
  contrary to the contractual and statutory obligations of the parties.

        56.    As a result, Plaintiff has incurred the following damages:

               a.    Plaintiffs have incurred the cost of filing this action in the
                     form of filing fees and service fees, incurred in order to


                                         8
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 9 of 14 PageID #: 9




                    stop the nonjudicial foreclosure, which was in violation
                    of the terms of the mortgage.

              b.    Plaintiff’s mortgage loan account has been charged fees
                    and costs which were not permitted without a valid
                    default letter having being sent to him.

              c.    Plaintiff has incurred damages for Plaintiffs’ aggravation,
                    humiliation, embarrassment, loss of privacy, strain on
                    personal relationships, loss of enjoyment of life, sleepless
                    nights, worry and anxiety. He has incurred stress with
                    mail advising him that his home will be sold at a public
                    auction.

              d.    Plaintiff has incurred attorney fees and costs to obtain an
                    injunction to stop the illegal foreclosure.

              e.    Plaintiff has incurred attorney fees and costs for the
                    prosecution of this action.

        58. The conduct of Deutsche Bank was willful, wanton and
  reckless, warranting the imposition of punitive damages.

        59. Deutsche Bank ignored the clearly stated terms of the mortgage
  and case law in this Court holding that a mortgage contract involves strict
  compliance in order to exercise the statutory power of sale.

        60. Instead Deutsche Bank has gone forward and have sought to
  exercise the statutory power of sale without a valid default notice.

         61. Deutsche Bank has breached the mortgage contract by charging
  the Plaintiff excessive and unreasonable and unnecessary expenses for a
  previous improper foreclosure and inaccurate charges.

        62. Deutsche Bank has breached the contract by charging monthly
  property inspection wo the mortgage loan account which were neither
  reasonable nor necessary and which were not actually paid contrary to the
  terms of the mortgage.

     WHEREFORE, Plaintiff demands the following relief:
                                       9
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 10 of 14 PageID #: 10




               a.    Damages against Deutsche Bank for failure to comply
                     with the terms of the mortgage.

               b.    Damages against Deutsche Bank for charging the
                     Plaintiffs unreasonable and unnecessary foreclosure fees
                     and other improper and unreasonable and unnecessary
                     costs charged to the mortgage loan account.

               c.    Actual damages attributable to the aggravation,
                     humiliation, embarrassment, loss of privacy, strain on
                     personal relationships, loss of enjoyment of life, sleepless
                     nights, worry and anxiety and stress suffered by the
                     Plaintiffs.

               d.    Damages for punitive damages

               e.    Legal fees from Deutsche Bank pursuant to the
                     provisions of R.I.G.L § 9-1-45.

               f.    All other just and proper relief.


                                                KENT GRIFFEE
                                                By his Attorney


   September 12, 2019                           /s/ John B. Ennis
                                                JOHN B. ENNIS, ESQ. #2135
                                                1200 Reservoir Avenue
                                                Cranston, Rhode Island 02920
                                                (401) 943-9230
                                                Jbelaw75@gmail.com




                                        10
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 11 of 14 PageID #: 11




                            COUNT II

                      INJUNCTIVE RELIEF

         63.   Paragaraphs 1-62 are incorporated by reference.

         64. Plaintiff never granted a mortgage to Mortgage Electronic
   Registration Systems, Inc. (“MERS”).

          65. Plaintiff never designated MERS as the nominee for the owner
   of the mortgage note.

         66. Exhibit I is the purported assignment to MERS, its successors
   and assigns, which is dated as September 22, 2006.

          67. This document has a hand written numbering which indicates
   that the loan has a MIN number of 1002696101106797483.

          68. This document also has a different print font which indicates
   that the loan has a Pool number 0001206051.

          69. This document also has a different font and stamp indicating
   that the assignee was Mortgage Electronic Registration Systems, Inc., its
   successors and assigns.

          70. The purported Trust in question which claims to be the owner
   of the mortgage loan did not come into existence until November 7, 2006 as
   indicated by Exhibit J, its index on the website of the Securities and
   Exchange Commission.

         71. These facts indicate that this purported assignment of mortgage
   dated September 22, 2006 was executed without an assignee listed.

         72. Such an assignment is an assignment in blank, which does not
   have a grantee and is void under Rhode Island law.

         73. A Rhode Island mortgage assignment, under 34 R.I.G.L 34-11-
   12(6) must convey the mortgage to an entity in the following form:



                                        11
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 12 of 14 PageID #: 12




    (6) ASSIGNMENT OF MORTGAGE.

   holder of a mortgage by to dated

   recorded in the records of deeds in in book

   no. at page, for consideration paid, assign the mortgage and the note and claim
   secured thereby to

   Witness hand this day of (Here add acknowledgment.)

         74. In Rhode Island a mortgage is a conveyance of land, which
   requires consideration , a grant to a grantee and delivery.

         75. The original of Exhibit J was not for consideration, was not
   granted to a grantee and was not delivered on September 22, 2006.

          76. As a result when MERS purported to convey the mortgage and
   note to Deutsche Bank, it owned nothing to assign.

          77. Plaintiff has a substantial likelihood of success in the pending
   action, would otherwise suffer irreparable harm and can claim the greater
   hardship in the absence of an order, which will not disserve the public
   interest if imposed.

         78. The failure of the Defendant to comply with the terms of the
   mortgage renders void any attempt to commence the alleged foreclosure by
   Statutory Power of Sale, without having the contractual or statutory ability
   to conduct this foreclosure.

          79. The void assignment to the party, which does not exist and has
   not been assigned the mortgage note or the right to exercise the statutory
   power of sale renders void any attempt to commence the alleged foreclosure
   by Statutory Power of Sale, without having the statutory ability to conduct
   this foreclosure.

          80. The identification of PHH Mortgage Corporation as the owner
   of the mortgage loan and note indicates that Deutsche Bank cannot exercise
   the statutory power of sale.



                                          12
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 13 of 14 PageID #: 13




          81. PNC notified Plaintiff by a letter dated August 30, 2019 that it
   will consider him for mortgage assistance. A copy of this letter is attached as
   Exhibit K.

           82. PNC notified him by another letter dated September 6, 2019
   that it will consider him for mortgage assistance. A copy of this letter is
   attached as Exhibit L.

         83. Plaintiff will apply for a loan modification by downloading the
   application referenced in the September 6, 2019 letter.

         84.    Plaintiff lives in this property, as his only residence.

          85. These facts demonstrate that Plaintiff has a substantial
   likelihood of success. Likewise a foreclosure of his home by a party not
   entitled to foreclose on the property will cause him irreparable harm, which
   hardship is greater than any hardship, which may be claimed by defendants.

          86. Such relief sought by Plaintiff will not disserve the public
   interest if imposed.


         WHEREFORE, Plaintiff demands that this Court:

   a.    Grant a Preliminary Injunction Restraining and Enjoining Deutsche
   Bank or PNC or any other entity acting on their behalf from conducting,
   advertising or continuing a foreclosure sale at 278-280 Progress Avenue,
   Rhode Island, Rhode Island pending a hearing on a Permanent Injunction.

   b.     Grant a Permanent Injunction Restraining and Enjoining Deutsche
   Bank or PNC or any other entity acting on their behalf from conducting,
   advertising or continuing a foreclosure sale at 278-280 Progress Avenue,
   Rhode Island, Rhode Island until further Order of this Court.

   c.     Award the Plaintiff actual damages and compensatory damages and
   legal fees and costs against the Defendants for scheduling a foreclosure
   without complying the terms of the mortgage

   d.    Grant all other just and proper relief.


                                          13
Case 1:19-cv-00476-JJM-LDA Document 1 Filed 09/12/19 Page 14 of 14 PageID #: 14




                                             KENT GRIFFEE
                                             By hIS Attorney


   September 12, 2019                        /s/ John B. Ennis
                                             JOHN B. ENNIS, ESQ. #2135
                                             1200 Reservoir Avenue
                                             Cranston, Rhode Island 02920
                                             (401) 943-9230
                                             Jbelaw75@gmail.com


   Plaintiff demands a Trial by Jury




                                       14
